                                                                               t cou;:]
                                                                              mH div.
                     IN THE UNITED STATES DISTRICT COURT FOR
                        THE SOUTHERN DISTRICT OF GEORGIA, , ,
                                                                               Py> l2-h5
                                 WAYCROSS DIVISION


RICKEY E. RICHARDS,
                                                                              i-r uA.


      Petitioner,

V.                                                   CASE NOS.CV516-064
                                                                  CR505-006
UNITED STATES OF AMERICA,

       Respondent.



                                      ORDER


       Before    the     Court   is    the    Magistrate     Judge's      Report        and

Recommendation, to which no objections have been filed. (Doc. 11.)^

After careful review, the Report and Recommendation is ADOPTED as

the Court's opinion in this case. Petitioner's Motion to Vacate,

Set   Aside     or    Correct    Sentence    (Doc.    1}   is     DISMISSED     WITHOUT

PREJUDICE.      In      addition.     Petitioner      is   not      entitled      to       a

Certificate      of     Appealability,       rendering     moot     any   request        to

proceed in forma pauperis on appeal. The Clerk is DIRECTED to

close this case.


       SO ORDERED this       /        day of May 2019.



                                        WILLIAM T. MOORE,
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA




1 All citations refer to Petitioner's civil case filed on this
Court's docket in case CV516-064.
